       Case 3:20-cv-00313-LRH-CLB Document 46
                                           47 Filed 09/11/20
                                                    09/30/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

GAILYN HALL                      )
                                 )
            Plaintiff,           )
                                 )
vs.                              )                   Case No. 3:20-cv-00313-LRH-CLB
                                 )
                                 )
C.R. BARD, INC.; BARD PERIPHERAL )
VASCULAR, INC.                   )
                                 )
            Defendants.


            PLAINTIFF’S AMENDED MOTION TO WITHDRAW APPEARANCE
                           BY RHETT A. MCSWEENEY

       Plaintiff Gailyn Hall, by her undersigned counsel, hereby moves the Court to withdraw

Plaintiff’s counsel, as follows:

       1.      The above captioned case was initially filed directly in the United States District

 Court for the District of Arizona as part of MDL 2641 and was originally captioned Hall v.

 C.R. Bard, Inc., et al, 2:18-cv-04816.

       2.      This case was transferred to this Court by the District of Arizona on March 31,

 2020 (Dkt. 7).

       3.      David M. Langevin and Rhett A. McSweeney, from the law firm McSweeney

 Langevin, previously appeared on Gailyn Hall’s behalf while this case was pending in the

 MDL

       4.      Now, since this case is remanded from the MDL to this Court, David M.

 Langevin has been admitted to practice pro hac vice in this case (Dkt. 24).

       5.      David M. Langevin was granted his admission in this matter on May 22, 2020 and

 entered his appearance in this case on July 1, 2020.
      Case 3:20-cv-00313-LRH-CLB Document 46
                                          47 Filed 09/11/20
                                                   09/30/20 Page 2 of 3




      6.     Accordingly, David M. Langevin hereby requests leave to withdraw the

 appearance of Rhett A. McSweeney.



Dated: September 11, 2020                              Respectfully submitted,



                                                       /s/ David M. Langevin
                                                       David M. Langevin
                                                       McSweeney Langevin
                                                       2116 Second Avenue South
                                                       Minneapolis, MN 55404
                                                       (612) 746-4646
                                                       (612) 454-2678
                                                       dave@westrikeback.com
                                                       filing@westrikeback.com


                                                       ATTORNEY FOR PLAINTIFF.




                                                         IT IS SO ORDERED.


                                                         Dated: September 30, 2020


                                                         __________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
     Case 3:20-cv-00313-LRH-CLB Document 46
                                         47 Filed 09/11/20
                                                  09/30/20 Page 3 of 3




                                   CERTIFICATE OF
                                      SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been served on the following counsel via the Court’s CM/ECF filing system and has been sent
via U.S. mail to Plaintiff Gailyn Hall on the 11th day of September, 2020.


                                          /s/ David M. Langevin
                                          David M. Langevin
